DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 08/06/2021 is acknowledged and entered.

Claims 26-42 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 26-42 are currently pending and are under consideration in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,583,145 B2; and any patent granted on Application Number 16/918378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claim(s) Objection(s) and /or Rejection(s)
The provisional rejection under the judicially created doctrine of obviousness-type double patenting of claims 26-42 over claims 1-17 of copending Application No. 16/918,378 has been withdrawn in view of the terminal disclaimer filed on 08/06/2021.



The rejection under the judicially created doctrine of obviousness-type double patenting of claims 26-41 over claims 1-8 and 11-20 of U.S. Patent No. 10,583,145 B2 has been withdrawn in light of the terminal disclaimer filed on 08/06/2021.

Claims 26-42 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 13, 2021